Citation Nr: 0322137	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1969 to May 1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 decision by the RO 
which, in part, denied service connection for a 
cardiovascular disorder.  A videoconference hearing before 
the undersigned member of the Board was held in December 
2002.  The Board undertook additional development of the 
issue in December 2002.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's cardiovascular disorder was at least as 
likely as not present during military service.  


CONCLUSION OF LAW

A cardiovascular disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In this case, the veteran was notified of the enactment of 
the VCAA by letters in May and November 2001.  He was 
notified of VA's duty to assist under the newly enacted 
legislation and that he could submit additional evidence.  He 
was advised of the evidence that had already been obtained in 
the Statement of the Case issued in June 2002, and in the 
supplemental statement of the case issued in September 2002.  
He also testified before the undersigned member of the Board 
via a videoconference hearing in December 2002.  He was 
examined and his claims file reviewed by a VA physician in 
July 2003 for the specific purpose of determining the nature 
and etiology of his current cardiovascular disorder.  All 
pertinent VA records have been obtained and associated with 
the claims file.  The veteran has not alleged the presence of 
any additional available evidence which would be pertinent to 
his claim.  He has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on the 
issue has been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In light of the favorable decision herein below, the Board 
finds that any deficiency in VA's duty to assist the veteran 
in the development of his claim, amounts to harmless error.  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during service.  38 U.S.C.A. §§ 1110 (West 
2002).  Service connection may also be granted for 
cardiovascular-renal disease, including hypertension, if 
manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Evidence which may be considered in rebuttal of 
service incurrence of a disease listed in 38 C.F.R. § 3.309 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d) (2002).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Factual Background and Analysis

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

In reviewing the evidentiary record, the Board finds that the 
preponderance of the evidence shows that the veteran's 
current cardiovascular disorder, including endocarditis, 
thoracic aortic aneurysm, and CAD, was first manifested 
during military service.  Moreover, there is no medical 
evidence indicating that his cardiovascular disorder was 
incurred at some other point in time other than when he was 
in service.  

The veteran's service medical records show no complaints or 
treatment for any cardiovascular problems during military 
service.  However, his separation examination in April 1974 
revealed a prominent S3 murmur, which was not considered 
disabling.  

Private medical reports showed that the veteran was evaluated 
for chronic chest pains in November 1986.  At that time, he 
reported a long history of chest pains which had become 
significantly worse over the last few months.  Diagnostic 
testing revealed a thickened, relatively immobile, aortic 
valve suggestive of endocarditis, and possible mitral valve 
prolapse, mild aortic regurgitation, and mild right 
ventricular enlargement.  

Similar diagnostic findings were noted on VA cardiovascular 
examinations in March and April 1988.  An echocardiogram 
showed evidence of thickening of the aortic valve, though the 
valve appeared to move fairly well, but no pericardial 
effusion.  The impression was calcific aortic valve disease 
with mild aortic valve stenosis, and mild mitral and 
tricuspid regurgitation.  

In May 2002, the veteran was transferred to VAMC Buffalo with 
chest pains and shortness of breath.  The diagnoses included 
myocardial infarction, CAD, severe aortic stenosis, and 
thoracic aneurysm.  In July 2002, he underwent aortic valve 
replacement, repair of the aortic aneurysm, and one-vessel 
coronary artery bypass grafting.  

The veteran testified at a videoconference hearing in 
December 2002 that he had recurring chest pains and 
discomfort since service, but that he had no insurance and 
could not afford to go to a doctor until the mid 1980's.  

At the direction of the Board, the veteran was afforded a VA 
examination in July 2003 to determine the etiology and date 
of onset of his current cardiovascular problems.  The claims 
file was reviewed by the physician, who provided a detailed 
description of the veteran's medical history from the date of 
discharge from service to the present.  The diagnoses 
included status post aortic valve replacement, status post 
thoracic aortic aneurysm repair, and one-vessel coronary 
artery bypass surgery.  The examiner opined that the 
veteran's current cardiovascular disorder was related to the 
heart abnormality noted at the time of discharge from 
military service.  

The VA examiner's report provides a causal link or nexus 
between the veteran's current cardiovascular disorder and 
service.  Considering the clinical findings of a heart 
abnormality at separation from service, the veteran's 
testimony regarding the chronic nature of his symptoms from 
the date of discharge from service to the present, and the VA 
medical opinion connecting his current cardiovascular 
disorder to service, the Board finds that it is at least as 
likely as not that his current cardiovascular disability had 
its onset in service.  Accordingly, service connection for a 
cardiovascular disorder manifested by aortic valve 
replacement, thoracic aortic aneurysm repair, and CAD, is 
granted.  


ORDER

Service connection for a cardiovascular disorder is granted.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

